Petition for certification granted, limited solely to the issues arising out of the search of the automobile owned by defendant Stryjewski and the seizure of stolen property discovered in said vehicle, and it is further ORDERED that the matter is summarily remanded to the Superior Court, Appellate Division for reconsideration in light of State v. Donald Alston, et al., 87 N.J. 531; State v. Jerome Martin, 87 N.J. 561 and Robbins v. California, 453 U.S. 420, 101 S.Ct. 2841, 69 L.Ed.2d 744 (1981), and it is further ORDERED that the petition for certification is denied as to all other issues. Jurisdiction is not retained..